Title: Petition of Dissenters in Albemarle and Amherst Counties, [before 1 November 1776]
From: Lewis, Charles Lilburne
To: Virginia House of Delegates


                    
                        [Before 1 November 1776]
                    
                    To the Honourable, the Delegates and Senators, Representatives of the Common Wealth of Virginia, assembled at the City of Williamsburg,
                    The Memorial and Petition of the Descenters from the Church of England, and others, in the Counties of Abemarle and Amherst, humbly sheweth,
                    That your Memorialists have never been on an equal footing with the other good People of this Colony, in respect of religious Priviledge, having been obliged, by Law to contribute to the support of the established Church, while at the same Time they were moved from a Principle of Conscience to support that Church of which they called themselves Members: Yet in as much as this was the Mode of Government, established, either when they came into the Colony, or, being Natives, when they became Descenters from the Church of England, for the sake of good Order they have patiently submitted to their Grievances, continuing to be peacable and Loyal Subjects, always ready and willing to stand up with the foremost, in the support of Government and in the Defence of the just Rights and Property of the Subject.
                    That, when it became necessary, that the Form of Goverment should be new moddeled, in consequence of our having thrown off our Dependance, on the Crown and Parliament of great Britan, Your Memorialists flattered themselves, that, that Form of Goverment, that would secure just and equal Right to the Subject, would be the Choice of every Individual, both from the Consideration of the Justice, and good Policy, that would be contained in it, and also from the Consideration, that, by the Join’d, and strenous Endeavours of every one our Liberty, our all, must be defended against the unjust violators thereof and that therefore all should enjoy equal Priviledge.
                    That your Memorialists cannot disguise their real Concern to observe that instead hereof, there are many who are still violent for a reestablishment of the Episcopal Church, and to have been informed, that to this End there are sundry Petitions, about to be prefered to the House, sign’d by the Bulk of the People, Nor can they forbear signifying to this Honourable House, their Since [Sense] of the great Iniquity, contained in the Establishing of any  one religious Denomination of People worshiping the same God, and all strugling in the same common Cause, in preference to all others, and that all and every other religious Sectary, should be obliged to contribute to the support of that Church, thus established, when it is with the greatest Difficuly that they can support publick Worship in that Way and manner that they rather choose. Your Memorialists judge however, that they may rest quite easy, on refering it to the known Wisdom, Candour and Integrity of this Honourable House, how far such Petitions should be heard and granted, and also how far such a Mode of Goverment should be established.
                    Your Memorialists conceieve, that to put every religious Denomination on an equal footing, to be supported by themselves independent one of another, would not only be a reasonable and just Mode of Goverment, but, would certainly have an happy Influence, on the greater Purity of the several Churches; on their more free and friendly Intercourse with each other; on suppressing any thing like Feuds, and Animosities amongst the People, and on attaching all, of every Denomination to Goverment.
                    Such a Form of Goverment is all that your Memorialists Desire, and what they Pray this Honourable House for, nor can they doubt of obtaining this, or any other reasonable Request from a Body so respectable, whom we trust have the equal Happiness of their Constituents in particular, and of the Common Wealth in general, as their highest Motive.
                    That all propitious Heaven may inspire this Hon. House with Wisdom equal to the Importance of the Business divolved upon them and that this Common Wealth may become the Invy of the Nations and the Glory of the World, shall ever be the ardent Wish of your Memorialists and humble Petitioners!
                    
                        
                            Charles Lewis
                            James Norris
                            John Wallace
                        
                        
                            Charles Lewis Junr
                            Bartlet Davies
                            James Woods
                        
                        
                            Geo. Gilmor
                            Masias Jones
                            David M’Williams
                        
                        
                            Jno. Coles
                            John Woods
                            John Read
                        
                        
                            John Marks
                            Wm. M’Cord
                            Nathan Woods
                        
                        
                            Bennet Henderson
                            James Read
                            David Woods
                        
                        
                            Charles L. Lewis
                            David Eperson
                            Henry Kerr
                        
                        
                            Phil: Mazzei
                            Robt. M’Collock
                            Saml. Karr.
                        
                        
                            James Kerr
                            James Black
                            Josiah Wallace
                        
                        
                            David Allen
                            John Morris
                            Richd. Pilson
                        
                        
                            Wm. Irvin
                            Wm. Wallace
                            Wm. Pilson
                        
                        
                            Andrew Wallace
                            John M’Collock
                            Thomas Wherry
                        
                        
                            Wm. Shelton
                            John Allexander
                            John Jameson
                        
                        
                        
                            Saml. Jameson
                            Thos. Evans
                            Jessey Shelton
                        
                        
                            Thomas Craig
                            Edward Nash
                            Valentine Shelton
                        
                        
                            John Craig
                            Presley Dallens
                            Geo: Shelton
                        
                        
                            Thos. Jameson
                            Wm. Huntson
                            Robert Shelton
                        
                        
                            Micajah Via
                            Wm. Pilson
                            Will: More
                        
                        
                            John M’Cord
                            Edwd. Johnson
                            Jas. Mt:gomery
                        
                        
                            Saml. M’Cord
                            Hugh Alexr.
                            David Mt.gomery
                        
                        
                            William Woods
                            Jas: Briget
                            Wm. Wright
                        
                        
                            Wm. Tamerlinson
                            Isaac Harden
                            Josiah Wood
                        
                        
                            John Black
                            Alex. M’Williams
                            John Wood
                        
                        
                            John Black
                            Alexr. Jameson
                            Richd. Wood
                        
                        
                            Wm. Ramsey
                            Wm. Cleveland
                            John Wood
                        
                        
                            James Keton
                            Neal M’Gleester
                            James Wood
                        
                        
                            William Norris
                            Henry Wood
                            Peter Martain
                        
                        
                            Chas. Whitlock
                            William Eads
                            Geo: Martain
                        
                        
                            Wm. Fretwell
                            John Garland
                            Chas. Martain
                        
                        
                            Charles Mills
                            James Burton
                            Henry Woody
                        
                        
                            John Wherry
                            Archle Forbis
                            Martain Woody
                        
                        
                            Wm. Norris Senr.
                            Wm Forbis
                            John Woody
                        
                        
                            Gilbert Karr
                            Thos. Eads
                            David Woody
                        
                        
                            John Haggord
                            Thos. Norval
                            John Tomson
                        
                        
                            John Bailey
                            Wm. Nibbits
                            Jas. Tomson
                        
                        
                            David Henderson
                            William Nibets Junr.
                            Wm. Tomson
                        
                        
                            Thos. Anderson
                            Thomas Nibbets
                            James Alexr.
                        
                        
                            James Woodson
                            Andrew Nibbets
                            John Alexr.
                        
                        
                            Thos. Jerman
                            Chas. Teat
                            Andrew Wright
                        
                        
                            Daniel Maupin
                            William Teat
                            Bartlet Eads
                        
                        
                            Saml. Bocock
                            James Wright
                            Wm. FizPatrick
                        
                        
                            Alexr. M’Kenzie
                            James Right Junr.
                            Robt. Wright
                        
                        
                            Bana Burnet
                            Jacob Wright
                            Saml. Scot
                        
                        
                            Zac: Colley
                            Wm. Shilton
                            Geo: Blain
                        
                        
                            Wm. Bannel
                            Saml. Denney
                            Will: Loveing
                        
                        
                            John Rogers
                            John Denney
                            Wm. Walton
                        
                        
                            Jno. Williams
                            Jason Denney
                            Jno. Johnston
                        
                        
                            Jno. Davies
                            Thos. Forton
                            Mask Leak
                        
                        
                            Saml. Stockdon
                            Zack: Forton
                            John Wharton
                        
                        
                            David Graves
                            John Forton
                            Beza: Maxwell
                        
                        
                            John Stockdon
                            William Bayens
                            Thos. Maxwell
                        
                        
                            Alexr. Ramsey
                            John Bayens
                            Alexr. Blain
                        
                        
                            John Dallens
                            Robt. Bayens
                            Geo: Blain
                        
                        
                            John Branhem
                            John Bird Senr.
                            Thos. Applin
                        
                        
                            Ben: Davie
                            Abner Bird
                            Jas. Lyon
                        
                        
                            Barnet Branhem
                            Bartlet Bird
                            John Dawson
                        
                        
                            Joseph Anderson
                            
                            
                        
                    
                